RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 18-May-2021 with respect to application 16/651,612 filed 27-March-2020.  
Applicant has amended claims 1-5.
Claims 1-6 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Objection is made to claim 2 because of the following informalities:  
Claim 2 recites: “wherein” [line 4] and which appears to be superfluous with respect to the amended phrasing of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC §112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 USC §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites in part: “….the control attribute being a control attribute of a plurality of control attributes of mobile bodies larger in number than the other control attributes;” [line 8-9] wherein it is unclear whether “larger in number” 
Claims 2-4 and 6 are rejected as depending from a rejected claim.
Claim 5 recites phrasing similar to that of claim 1 [line 4-6] and is indefinite for the same reason.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-6 are rejected under 35 USC §103 as unpatentable over Adachi et al. (WIPO/PCT International Patent Application Publication WO 2016/080452 A1), hereinafter Adachi, in view of Park et al. (United States Patent Application Publication # US 2017/0158196 A1), hereinafter Park.
Consider claim 1: An information generation device mountable on a mobile body, Adachi discloses an automatic driving control device (30)  mounted on a vehicle (1), and which obtains information about the state of the vehicle and about proximate other vehicles from a plurality of sensors mounted on the vehicle and by Vehicle to Vehicle (V2V) communication, and which uses this information to control a level of an automatic state of the vehicle, to inform the vehicle user, and to provide vehicle state information to the proximate vehicles, [Title; Abstract; Fig. 1A, 1B, 2; Para. 0007-0008, 0015, 0027-0034, 0074-0076, 0082], the information generation device comprising:
At least one memory configured to store a program; Adachi discloses memory (30b) associated with a control (CPU) unit (30) [Fig. 2; Para. 0015, 0034, 0035]; and
A central processing unit (CPU) coupled to the memory and configured to execute a program; the memory storing programs for performing control processes [Fig. 2; Para. 0024-0035]; to:
estimate a control attribute concerning driving control for another mobile body existing in a communicable range from a position of the mobile body, the control attribute being a control attribute of a plurality of control attributes of mobile bodies larger in number than the other control attributes; wherein the vehicle may receive information from the proximate vehicle by V2V communication (hence within communication range) and where such information may include the level (at least basic or advanced) of autonomy (control attribute) at which the proximate vehicle is operating; specifically that a control unit (30a) (estimating means) receives such information from an inter-vehicle communication unit (32) and moreover, that autonomy level information received from a plurality of proximate vehicles (relatively large number) may be averaged and compared to a threshold as a criteria for determining vehicle autonomous control level  [Fig. 2-4, 9; Para. 0074-0076, 0082, 0197-0199]; and
generate information for transmission from the mobile body to the other mobile body, the information for transmission including mobile body information of an item prioritized according to the estimated control attribute among a plurality of items of mobile body information including information corresponding to the driving control for the mobile body; Adachi also discloses that the vehicle control unit (30) may also send status and sensed information (including a control level as determined by a level setting unit (42)) to one or more proximate vehicles by the inter-vehicle communication means (34) (V2V), [Fig. 2; Para. 0082, 0086, 0101-0102].
Adachi specifically discloses that vehicle information (with regard to state, position, and operation) is transmitted to one or more proximate vehicles, and that the content of this information may be based at least in part by received autonomous level information received from one or more vehicles. Prioritization of the information is not specifically disclosed.
Park, for example, discloses a method for joining a driving rank (platoon) of vehicles traveling in a cooperative adaptive cruise control (CACC) arrangement (broadly a driving control arrangement), a user vehicle communicating with rank vehicles using V2V or equivalent communication [Title; Abstract; Fig. 1A-1C; Para. 0002, 0008, 0027-0032] and specifically that a user vehicle (mobile body) obtains information from a plurality of proximate other vehicles, including at least whether they are engaged in a CACC arrangement and each vehicle speed and identifier (S32, S33) [Fig. 3-4; Para. 0037, 0047], and based at least in part on the existence of the CACC, the user vehicle may send a join request message with information on a position in the rank (mobile body information corresponding to driving 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to receive information relating to a cooperative driving arrangement of proximate vehicles and based on a the existence of such an arrangement to cause (or prioritize) communication of certain information with those vehicles, as taught by Park and applied to an automatic driving control device and method as taught by Adachi in order to enter an manage participation in the cooperative arrangement.
Consider claim 4 and as applied to claim 1: The information generation device according to claim 1, wherein the CPU is further configured to execute the program to:
Transmit the information for transmission.
Adachi discloses an inter-vehicle communication unit (32, 34) as well as other communication units (33, 35) connected to the control unit (30) for communication with other vehicles [Fig. 2; Para. 0015; 0074-0076, 0082].
Park similarly discloses an electronic controller unit (ECU) for performing the method, including vehicle communication via V2V, V2I and V2X communication. [Para. 0027].
Consider claim 5: An information generation method, Adachi discloses an automatic driving control device (30)  mounted on a vehicle (1), and method of operation in which information about the state of the vehicle and about proximate other vehicles is obtained from a plurality of sensors mounted on the vehicle and by Vehicle-to-Vehicle (V2V) communication, and wherein this information is used to control a level of an automatic state of the vehicle, to inform the vehicle user, and to provide vehicle state information to the proximate vehicles [Title; Abstract; Fig. 1A, 1B, 2; Para. 0007-0008, 0015, 0027-0034, 0074-0076, 0082], comprising:
an estimating step of estimating a control attribute concerning driving control for another mobile body existing in a communicable range from a position of a mobile body by a central processing unit (CPU), the control attribute being a control attribute of a plurality of control attributes of mobile bodies larger in number than the other control attributes; wherein the vehicle may receive information from a proximate vehicle by V2V communication (hence within communication range) and where such information may include a level (at least basic or advanced) of autonomy (control attribute) at which the proximate vehicle is operating, specifically that a control unit (30a) (estimating means) receives such information from an inter-vehicle communication unit (32) and moreover, that autonomy level information received from a plurality of proximate vehicles (relatively large number) may be averaged and compared to a threshold as a criteria for determining vehicle autonomous control level  [Fig. 2-4, 9; Para. 0074-0076, 0082, 0197-0199]; and
an information generating step of generating information for transmission from the mobile body to the other mobile body by the central processing unit (CPU), the information for transmission including mobile body information of an item prioritized according to the estimated control attribute among a plurality of items of mobile body information including information corresponding to the driving control for the mobile body; Adachi also discloses that the vehicle control unit (30) may also send status and sensed information (including a control level as determined by a level setting unit (42)) to one or more proximate vehicles by the inter-vehicle communication means (34) (V2V), [Fig. 2; Para. 0082, 0086, 0101-0102].
Adachi specifically discloses that vehicle information (with regard to state, position, and operation) is transmitted to one or more proximate vehicles, and that the content of this information may be based at least in part by received autonomous level information received from one or more vehicles. Prioritization of the information is not specifically disclosed.
Park, for example, discloses a method for joining a driving rank (platoon) of vehicles traveling in a cooperative adaptive cruise control (CACC) arrangement (broadly a driving control arrangement), a user vehicle communicating with rank vehicles using V2V or equivalent communication [Title; Abstract; Fig. 1A-1C; Para. 0002, 0008, 0027-0032] and specifically that a user vehicle (mobile body) obtains information from a plurality of proximate other vehicles, including at least whether they are engaged in a CACC arrangement and each vehicle speed and identifier (S32, S33) [Fig. 3-
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to receive information relating to a cooperative driving arrangement of proximate vehicles and based on a the existence of such an arrangement to cause (or prioritize) communication of certain information with those vehicles, as taught by Park and applied to an automatic driving control device and method as taught by Adachi in order to enter an manage participation in the cooperative arrangement.
Consider claim 6 and as applied to claim 1: A computer-readable recording medium which records a program for an information generation device, the program causing a computer to function as the information generation device according to claim 1.
Adachi specifically discloses memory (30b) and from which programs are executed for performing device functions [Fig. 2, 11; Para, 0034-0035, 0230-0231].

Claim 2 is rejected under 35 USC §103 as unpatentable over Adachi et al. (WIPO/PCT International Patent Application Publication WO 2016/080452 A1), hereinafter Adachi, and Park et al. (United States Patent Application Publication # US 2017/0158196 A1), hereinafter Park, further in view of Lewis et al. (United States Parent Application Publication # US 2017/0274827 A1), hereinafter Lewis.
Consider claim 2 and as applied to claim 1: The information generation device according to claim 1, wherein the CPU is further configured to execute a program to:
Select an essential item indispensable irrespective of the estimated control attribute, wherein 
Generate the information for transmission including mobile body information of the essential item.
Neither Adachi nor Park specifically discloses that selected data items may be deemed required and communicated with every transmission.  This was known in the art however, and for example: 
Lewis discloses a rear vision system and method for use in vehicles, and which may employ V2V communication [Title; Abstract; Fig. 1; Para. 0001, 0005-0006, 0015] and specifically the use of a Basic Safety Message (BSM) according to a standard found in SAE J2735 in in which certain information items (vehicle size, position and speed) are present in a core (essential) data set communicated with every message, and that additional data items are 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to prioritize certain data items as defined by a BSM standard as essential and communicated with every transmission, and that other data may be communicated on a variable basis, less frequently with lower priority, as taught by Lewis and applied to an automatic driving control device and method as taught by Adachi as modified by Park, in in order to improve prioritize safety information and limit unnecessary spectrum use and congestion.

Claim 3 is rejected under 35 USC §103 as unpatentable over Adachi et al. (WIPO/PCT International Patent Application Publication WO 2016/080452 A1), hereinafter Adachi, and Park et al. (United States Patent Application Publication # US 2017/0158196 A1), hereinafter Park, further in view of Brahmi et al. (United States Parent Application Publication # US 2016/0242223 A1), hereinafter Brahmi.
Consider claim 3 and as applied to claim 1: The information generation device according to claim 1, wherein the CPU is further configured to execute a program to:
Acquire a statistical amount for an item used by the other mobile body among the items of the information for transmission; and
Select an item prioritized according to the estimated control attribute and the statistical amount.
Neither Adachi nor Park specifically discloses a determining of a statistical amount and using the statistical amount to prioritizing items of information sent to the proximate vehicle.
Brahmi, however, discloses a method for controlling vehicle-to-vehicle communication [Title; Abstract; Fig. 1-4; Para. 0001, 0006-0007], and particularly that inter-vehicle communication between a first and second vehicle, may be by first and second technologies, wherein the rate, content and technology used to communicate a message from the first vehicle to the second may be prioritized based on the type of vehicle (second vehicle) and/or an average connectivity (a statistical amount) for the first and second vehicles, for the first and second technology at a particular location, and in consideration of the first and second technology capability of each vehicle. [Para. 0031-0032, 0074-0076, 0079, 0081; claim 1, 2, 5, 6, 11 and14].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to prioritize the rate (or interval), the content (information items), and/or technology by which the first vehicle communicates a message to a second proximate vehicle, based in part on an average connectivity (statistical parameter) as provided or derived from information provided by the first and second vehicles, in addition to prioritization based on the type of vehicle to which the message is directed, as taught by Brahmi and applied to an automatic driving control device and 

Response to Arguments
Applicant’s arguments filed on 18-May-2021 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Applicant’s amendment of the specification [para. 0076] is acknowledged.
Consider Applicant’s remarks with respect to objections made to claims 1 and 5 for various informalities [Remarks (1): page 5]: Applicant’s amendment of these claims obviate the objections, which have been withdrawn.  A new objection has been made to claim 2, for informalities, in this Office action, the new objection resulting from an amendment of the claim.
Consider Applicant’s remarks with respect to claim interpretation under 35 USC §112(f) [Remarks (2): page 5]:  Applicant’s amendment of claims 1-5 removes the presumption of means-function interpretation, and the claims will be interpreted according a broad interpretation of the conventional meaning of the terms.
Consider Applicant’s remarks with respect to rejection of claims 1-6 as indefinite under 35 USC §112(b)
Consider Applicant’s remarks with respect to rejection of claims 1 and 4-6 under 35 USC §103 as unpatentable over Adachi (WO 2016/080452 A) and Stenneth (US 2016/0247394 A1) [Remarks (4): page 6-8]:
Regarding independent claim 1: Applicant’s arguments assert that whereas Adachi does not disclose prioritization of transmitted data based on a target vehicle estimated control attribute as recited by the amended claim, that Stenneth also fails to disclose this feature because advertising content is not user vehicle information, and is not transmitted from the user vehicle.  This argument is considered but rendered moot by a new rejection of the claim under 35 USC §103 as unpatentable over Adachi and Park (US 2017/0158196 A1) where Park discloses communication of user vehicle information (at least intent) based at least in part on a determination that proximate vehicles are participating in a cooperative adaptive cruise control (CACC) arrangement (broadly a driving control arrangement), and where such information and intent would not be transmitted (therefore not prioritized) if the vehicles were not so participating.
Regarding independent claim 5: Similar arguments have been presented for claim 5 as for claim 1, where this claim comprises similar features and had been amended in similar fashion. The arguments are also moot, this claims is also rejected under 35 USC §103 as unpatentable over Adachi and Park, based on citations and analysis presented in this Office action.
Regarding claims 4 and 6: No specific or additional arguments have been presented with respect to these claims and allowability asserted based on the alleged allowability of claim 1, from which they depend.  These claims are now 
Consider Applicant’s remarks with respect to rejection of claim 2 under 35 USC §103 as unpatentable over Adachi, Stenneth and Lewis (US 2017/0274827 A1) [Remarks (4): page 8]: No specific or additional arguments have been presented with respect to this claim and allowability asserted based on the alleged allowability of claim 1, from which it depends.  The claim now also rejected under 35 USC §103 as unpatentable over Adachi, Park and Lewis, based on the new rejection of the base claim, and on the particular citations and analysis presented in this Office action.
Consider Applicant’s remarks with respect to rejection of claim 3 under 35 USC §103 as unpatentable over Adachi, Stenneth and Brahmi (US 2016/0242223 A1) [Remarks (4): page 8]: No specific or additional arguments have been presented with respect to this claim and allowability asserted based on the alleged allowability of claim 1, from which it depends.  The claim now also rejected under 35 USC §103 as unpatentable over Adachi, Park and Brahmi, based on the new rejection of the base claim, and on the particular citations and analysis presented in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Yang et al. (U.S. Patent Application Publication # US 2020/0245109 A1) disclosing V2X communication apparatus and method for transmitting and receiving.
Stinnett (U.S. Patent Application Publication # US 2019/0043357 A1) disclosing systems and methods for adaptive filtering of vehicle-to-vehicle messages from remote vehicles.
Lesher et al. (U.S. Patent Application Publication # US 2018/0188746 A1) disclosing the self-ordering of vehicles in a platoon.
Nemoto (U.S. Patent Application Publication # US 2017/0072957 A1) disclosing a control apparatus for a vehicle and follower travel system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.


/STEPHEN R BURGDORF/  Examiner, Art Unit 2684